Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 09/11/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 07/02/20.  These drawings are acceptable.
Claim Objections
4.          Claims 10 is objected because the term “and/or” is unclear.  "The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", although the scope of claimed subject matter is not limited in this respect."
The examiner respectfully suggests revision as follow:
All the term “and/or” should be changed to “and”.
Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.         Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
              Claims 1 and 14, recite “determining characteristic values representative of a frequency content of the measurement signal in a neighbourhood around the expected modulation frequency”.  It is not clear what the range/threshold/limit of characteristic values representative of a frequency content of the measurement signal considered as a neighbourhood around the expected modulation frequency is. Nowhere in the specification disclose the definition of “a neighbourhood around”.  In the other words, what range/threshold/limit is considered as a neighbourhood around the expected modulation frequency? 
Appropriate correction is required. 

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


s 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
              Claims 1 and 14, recite “determining characteristic values representative of a frequency content of the measurement signal in a neighbourhood around the expected modulation frequency”.  It is not clear what the range/threshold/limit of characteristic values representative of a frequency content of the measurement signal considered as a neighbourhood around the expected modulation frequency is. Nowhere in the specification disclose the definition of “a neighbourhood around”.  In the other words, what range/threshold/limit is considered as a neighbourhood around the expected modulation frequency? 
Appropriate correction is required. 

Allowable Subject Matter
9.	Claims 1-15 would be allowable if the objection and rejection under 112 were overcome.
10.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, and 14. 
11.          As claims 1 and 14, the prior art of record taken alone or in combination, fails to disclose or render obvious a method for inspection of a substrate comprising the following steps based on at least two light beams originating from one and the same light source, a measurement volume at the intersection between said at least 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
August 14, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877